Name: Council Regulation (EEC) No 1182/85 of 5 May 1985 amending Regulations (EEC) No 1163/85, (EEC) No 1164/85, (EEC) No 1165/85, (EEC) No 1166/85 and (EEC) No 1167/85
 Type: Regulation
 Subject Matter: prices;  EU finance;  economic policy;  agricultural activity;  trade policy
 Date Published: nan

 8 . 5. 85 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1182/85 of 5 May 1985 amending Regulations (EEC) No 1163/85 , (EEC) No 1164/85 , (EEC) No 1165/85 , (EEC) No 1166/85 and (EEC) No 1167/85 THE COUNCIL OF THE EUROPEAN a gap when the changeover to the new marketing year COMMUNITIES, occurs, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), HAS ADOPTED THIS REGULATION : Article 1 In Regulations :  (EEC) No 11 63/85 (2),  (EEC) No 1 164/85 (3),  (EEC) No 1165/85 (4), ' 12 and 13 May 1985' are hereby replaced by '19 and 20 May 1985'. Article 2 Regulation (EEC) No 1163/85 is hereby amended as follows : (a) in Article 2, 'from 6 to 12 May 1985' is replaced by 'from 13 to 19 May 1985'; (b) the Annex is replaced by the following Annex : Whereas it has appeared necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1984/85 marketing year for sheepmeat and goat ­ meat, milk, beef and veal, dried fodder products and cauliflowers ; whereas, for sheepmeat, this price should be fixed at a level which is designed to avoid too large ' ANNEX Week beginning Week No Basic price Intervention price ECU/ 100 kg Derived intervention prie ECU/ 100 kg 13 May 1985 7 477,000 405,45 385,84' Article 3 In Regulations (EEC) No 1166/85 (*) and (EEC) No 1167/85 (6), 'from 6 to 12 May 1985' is replaced by 'from 13 to 19 May 1985'. (') OJ No C 94, 15 . 4. 1985. 0 OJ No L 121 , 6 . 5. 1985, p . 1 . 0 OJ No L 121 , 6 . 5 . 1985, p. 3 . (&lt;) OJ No L 121 , 6 . 5 . 1985, p. 4 . (*) OJ No L 121 , 6. 5 . 1985, p . 5. (4 OJ No L 121 , 6 . 5 . 1985, p . 6 . No L 123/2 Official Journal of the European Communities 8 . 5 . 85 Article 4 This Regulation shall enter into force on 13 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 May 1985. For the Council The President F. M. PANDOLFI